DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Response After Final dated July 19, 2021.  Claims 6-15 and 21-30 are presently pending and are presented for examination. 

Allowance of the claims
The following is a statement of reasons for allowance of the claims.
The independent claim features of associating a first classification with first polygons of the plurality of polygons and a second classification with at least one second polygon of the plurality of polygons; and generate, based at least in part on a decimation operator associated with the first classification, a decimated mesh by decimating at least a portion of the mesh associated with the first polygons using the decimation operator, when considered in light of other claimed features renders the claims and its dependents novel and non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669